Title: From Benjamin Franklin to Richard Bache, 7 October 1772
From: Franklin, Benjamin
To: Bache, Richard


Loving Son,
London, Oct. 7. 1772
I receiv’d yours of Sept. 1. and am rejoic’d to hear you are all well. Your good Mother and Sisters were so about a Fortnight ago, when I heard from them. The Bill you sent me for £60 Whinney on Smith, Wright & Grey, being good, I return your Note enclos’d and correct’d. There remains Five Guineas unpaid, which you had of me just on your going away, so I suppose you forgot it. Send it in a Venture for Ben to Jamaica. By the way, it has been reported here that some Years since a very long Building in that Island, which had a Rod or Conductor at each End was nevertheless struck by Lightning in the Middle and much damaged. Did you hear of such a Thing while you was there? If so, pray enquire and learn the Particulars from thence, what kind of Rods, how plac’d, how high above the Roof, how deep in the Ground, and other material Circumstances with regard to the Building and the Damage. If you heard of no such Event while you was there, I suppose the Story is not true. But a Mr. Smith, who was there in some Business, and now here a Merchant, I think, relates it, as what he heard spoken of when there.

I am surpriz’d to hear that the Dutchman I assisted with 25 Guineas turn’d out a Rogue, and that Sheets has paid nothing of what I furnish’d him when here. I am afraid I do not grow wiser as I grow older. Pray let me know whether the Dutch Printer Armbrüstor has paid any thing, or is solvable or not. And also how the Affair stands of the Mortgage I had on my Friend Maugridge’s Plantation: No intelligible Information has yet [been] given me of it.
We are moving to another House in the same [Street] leaving this to Mr. Hewson. As soon as I am settled in my new Apartments I shall examine Parker’s Accounts and write to you on them.
You hope I was not a Sufferer in the late general Wreck of Credit here. My two Banking Houses, Browns & Collinson, and Smith, Wright & Grey, stood firm, and they were the only People here in Debt to me, so I lost nothing by the Failure of others; and being out of Debt my self my Credit could not be shaken by any Run upon me: Out of Debt, as the Proverb says, was being out of Danger. But I have since hazarded a little in using my Credit with the Bank to support that of a Friend as far as £5000, for which I am secur’d by Bills of the Bank of Douglas, Heron & Company accepted by a good House here; and therefore I call it only hazarding a little, tho’ the Sum is large enough to ruin me if I were to lose it. Our Friends the Alexanders went on again immediately, being supported by great Houses here and thro’ them by the Bank, their Bottom being manifestly very great and good, tho’ they had embarrass’d themselves by assisting the Adams’s and others.
The Affair of the Grant is in good Train, and we expect it to be compleated soon after the Boards meet; if no new Difficulties start up unexpected. My Love to Sally and the Boy. I am Your affectionate Father
B Franklin
Mr Bache
